FROM JONES.
On the last circuit a nolle prosequi was entered, and upon the motion of the owner, who had been duly notified of the charge, the prisoner was discharged. But MARTIN, J., ordered the jail fees and other costs to be paid by the owner, from which the latter appealed to this Court.
By the act of 1793 (Rev., ch. 381, sec. 2) it is declared that where a slave is charged criminally, his owner, provided he has notice of it, is bound to pay all costs attending the trial, provided also, that the slave, if a freeman, would be liable to pay them.
By the act of 1795 (Rev., ch. 433, sec. 7) it is declared that every person who shall be committed to a public jail, by lawful authority, for any criminal offence, or misdemeanor against the State, shall bear all reasonable charges for carrying and guarding them to the said jail, and also for their support therein until lawfully released. And all the estate which the person possessed at the time of committing the offense shall be subject to the payment of the aforesaid charges and other prison fees, in preference to all other demands.
From these acts of the legislature it appears that Isaac, if a free man, would be liable for his prison fees, and consequently      (48) his owner is bound for them.
PER CURIAM.                                   Affirmed.
Cited: S. v. Peter, 53 N.C. 347. *Page 34